


110 HR 6277 IH: Veterans and Survivors Dental Insurance Act of

U.S. House of Representatives
2008-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6277
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2008
			Mr. Buyer introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to authorize the
		  Secretary of Veterans Affairs to provide a dental insurance plan for certain
		  veterans and their survivors and dependents.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans and Survivors Dental Insurance Act of
			 2008.
		2.Dental insurance
			 for veterans and survivors and dependents of veterans
			(a)Dental insurance
			 authorizedSubchapter II of chapter 17 of title 38, United States
			 Code, is amended by inserting after section 1712B the following new
			 section:
				
					1712C.Dental
				insurance: veterans; certain survivors and dependents of veterans
						(a)In
				generalThe Secretary may provide a dental insurance plan for the
				veterans and survivors and dependents of veterans described in subsection
				(b).
						(b)Covered veterans
				and survivors and dependentsThe veterans and survivors and
				dependents of veterans described in this subsection are as follows:
							(1)Any veteran who is
				enrolled in the system of annual patient enrollment under section 1705 of this
				title.
							(2)Any survivor or
				dependent of a veteran who is eligible for medical care under section 1781 of
				this title.
							(c)BenefitsThe
				dental insurance plan under this section shall provide such benefits for dental
				care and treatment as the Secretary considers appropriate for the dental
				insurance plan, including diagnostic services, preventative services,
				endodontics and other basic restorative services, surgical services, and
				emergency services.
						(d)Enrollment(1)Enrollment in the dental
				insurance plan under this section shall be voluntary.
							(2)Enrollment in the dental insurance
				plan shall be for such minimum period as the Secretary shall prescribe for
				purposes of this section.
							(e)Premiums(1)Premiums for coverage
				under the dental insurance plan under this section shall be in such amount or
				amounts as the Secretary shall prescribe for purposes of this section.
							(2)The Secretary shall adjust the
				premiums payable under this section for coverage under the dental insurance
				plan on an annual basis. Each individual covered by the dental insurance plan
				at the time of such an adjustment shall be notified in writing of the amount
				and effective date of such adjustment.
							(3)Each individual covered by the dental
				insurance plan shall pay the entire premium for coverage under the dental
				insurance plan.
							(f)Voluntary
				disenrollment(1)With respect to
				enrollment in the dental insurance plan under this section, the Secretary
				shall—
								(A)permit the voluntary disenrollment of
				an individual in the dental insurance plan if the disenrollment occurs during
				the 30-day period beginning on the date of the enrollment of the individual in
				the dental insurance plan; and
								(B)permit the voluntary disenrollment of
				an individual in the dental insurance plan for such circumstances as the
				Secretary shall prescribe for purposes of this subsection, but only to the
				extent such disenrollment does not jeopardize the fiscal integrity of the
				dental insurance plan.
								(2)The circumstances prescribed under
				paragraph (1)(B) shall include the following:
								(A)If an individual enrolled in the
				dental insurance plan relocates to a location outside the jurisdiction of the
				dental insurance plan that prevents utilization of the benefits under the
				dental insurance plan.
								(B)If an individual enrolled in the
				dental insurance plan is prevented by a serious medical condition from being
				able to obtain benefits under the dental insurance plan.
								(C)Such other circumstances as the
				Secretary shall prescribe for purposes of this subsection.
								(3)The Secretary shall establish
				procedures for determinations on the permissibility of voluntary
				dis­en­roll­ments under paragraph (1)(B). Such procedures shall ensure timely
				determinations on the permissibility of such dis­en­roll­ments.
							(g)Relationship to
				dental care provided by SecretaryNothing in this section shall affect the
				responsibility of the Secretary to provide dental care under section 1712 of
				this title, and the participation of an individual in the dental insurance plan
				under this section shall not affect the individual’s entitlement to outpatient
				dental services and treatment, and related dental appliances, under that
				section.
						(h)RegulationsThe
				dental insurance plan under this section shall be administered under such
				regulations as the Secretary shall
				prescribe.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 17 of
			 such title is amended by inserting after the item relating to section 1712B the
			 following new item:
				
					
						1712C. Dental insurance: veterans; certain survivors and
				dependents of
				veterans.
					
					.
			
